[Cite as Copeland v. Dept. of Transp., 2011-Ohio-2127.]

                                      Court of Claims of Ohio
                                                                          The Ohio Judicial Center
                                                                  65 South Front Street, Third Floor
                                                                             Columbus, OH 43215
                                                                   614.387.9800 or 1.800.824.8263
                                                                              www.cco.state.oh.us




MARY L. COPELAND

       Plaintiff

       v.

DEPARTMENT OF TRANSPORTATION

       Defendant

Case No. 2010-08438-AD

Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION


                                          FINDINGS OF FACT

        {¶ 1} 1)         Plaintiff, Mary L. Copeland, filed this action against defendant,
Department of Transportation (ODOT), contending her 2006 Chevrolet HHR was
damaged as a proximate cause of negligence on the part of ODOT in maintaining a
hazardous condition in a construction area on State Route 161/US Route 33 in Franklin
County. Plaintiff requested damages in the amount of $125.86. The filing fee was paid.
        {¶ 2} 2)         ODOT filed an investigation report requesting plaintiff’s claim be
dismissed, advising the claim was paid and settled by ODOT contractor Trucco
Construction Co., Inc. Defendant provided a copy of check number 80044 issued to
plaintiff by Trucco Construction Co., Inc. in the amount of $125.86.
                                       CONCLUSIONS OF LAW
        {¶ 3} 1)         R.C. 2743.02(D) in pertinent part states: “Recoveries against the
state shall be reduced by the aggregate of insurance proceeds, disability award, or
other collateral recovery received by the claimant.” Upon review, the court finds that the
money received by plaintiff is a recovery from a collateral source.
                                Court of Claims of Ohio
                                                                          The Ohio Judicial Center
                                                                  65 South Front Street, Third Floor
                                                                             Columbus, OH 43215
                                                                   614.387.9800 or 1.800.824.8263
                                                                              www.cco.state.oh.us




MARY L. COPELAND

      Plaintiff

      v.

DEPARTMENT OF TRANSPORTATION

      Defendant

       Case No. 2010-08438-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF ADMINISTRATIVE DETERMINATION



       Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, plaintiff’s claim is DISMISSED.
The court shall absorb the court costs for this claim in excess of the filing fee.




                                                  ________________________________
                                                  DANIEL R. BORCHERT
                                                  Deputy Clerk

Entry cc:

Mary L. Copeland                                  Jerry Wray, Director
17170 Middleburg P.C. Road                        Department of Transportation
Marysville, Ohio 43040                            1980 West Broad Street
                                                  Columbus, Ohio 43223
RDK/laa
1/26
Filed 2/8/11
Sent to S.C. reporter 4/29/11